Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-12, 15-19 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note applicant argues the claims as amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taranov (US 20120311376), further in view of Wu et al (US 8041907). 
Regarding claim 1, Tanarov substantially discloses a data storage system configured to generate backup copies of structured database data (see at least 0011 central repository, such as data store(s) 
A computing system comprising one or more computing devices configured to copy database data to one or more storage devices (see at least Figure 2 items 210, 220, 240), the computing system configured to:
create, at a first point in time, a full backup copy of the structured database data, the full backup comprising a first set of data units and stored in the one or more storage devices (see at least 0014: “The primary networks are configured to perform back-ups (full, incremental) including SQL transaction log backups that are routinely and frequently taken.  According to an embodiment, full backups are performed weekly, incremental backups are performed daily and transaction logs are updated each five minutes (other times may be used”).
create, at one or more second points in time subsequent to the first point in time, a plurality of entries in a database transaction log file, where each entry in the database transaction log file corresponds to a modification carried out on the structured database data by a database application subsequent to the first point in time (see at least Figure 2, items 212); 
at a third point in time subsequent to the one or more second points in time: replay the entries in the database transaction log file onto the storage devices to create a second set of data units in the one or more storage devices and generate a second full backup copy comprising the second set of data units (see at least 0003: “During normal operation, the primary location actively services user load and performs backups that include full backups, incremental backups and transaction logs that are automatically replicated to the secondary location”, 00033: “The backups are restored and the transaction logs are replayed at the secondary location to reflect changes (content and administrative) that are made to the primary location”);

However it is well known in the art to use pointers to refer to data units that have not changed since the previous full backup as shown by Wu (see at least column 1 lines 35-46 “the multiple backups necessarily include both data altered since an immediately previous backup and pointers to data that has not been altered since the most recent backup”). 
Since the system of Taranov performs several backups including full and incremental backups and each incremental backup reflects data that have been changed since the previous full backup, each subsequent full backup clearly have to include unchanged data from the previous full backup and changes that occurred after the previous backup, captured in the incremental backup, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pointers to one or more data units from the first set of data units or the second set of data units as claimed in order to refer to unchanged data from previous backups and save processing time and resources for reproducing unchanged data in subsequent backups. 
Taranov/Wu further teaches or suggests:
at one or more fourth points in time subsequent to the third point in time, create a plurality of second entries in the database transaction log file, where each of the second entries in the database transaction log file corresponds to a modification carried out by the database application on the structured database data subsequent to the third point in time (see at least Taranov Figure 2, items 212); and
at a fifth point in time subsequent to the one or more fourth points in time: replay the second entries in the database transaction log file onto the one or more storage devices to create a third set of data units in the one or more storage devices, and generate a third full backup copy comprising the third 
Note the claimed operations performed at second point in time, third point in time, fourth point in time, fifth point in time merely read on the fact that the system of Taranov as modified by Wu repeats the creating full backups, generating transaction logs, replaying transaction logs to obtain subsequent backups periodically (see at least 0040 Taranov: “full backups (e.g. weekly), incremental backups (e.g. hourly, daily) and transaction logs are used in maintaining the changes made”, Wu, see at least column 1 lines 35-46 “the multiple backups necessarily include both data altered since an immediately previous backup and pointers to data that has not been altered since the most recent backup”).

Regarding claim 2, Taranov/Wu teaches the data storage system of claim 1, wherein at least a first data unit of the second set of data units is a modified version of a second data unit of the first set of data units (see at least Wu column 1 lines 35-46: the multiple backups necessarily include data altered since an immediately previous backup).

Regarding claim 3, Taranov/Wu teaches the data storage system of claim 1, wherein the computing system comprises a media agent operating at the direction of a storage manager installed on 

Regarding claim 4, Taranov/Wu teaches the data storage system of claim 1 wherein the creation of the database transaction log files at each of the one or more second points in time corresponds to creation of an incremental backup of the structured database data (see at least Taranov 0053: the backups include full backups performed weekly, incremental backups performed daily and SQL transaction logs every five minutes (other times may be used)).

Regarding claim 5, Taranov/Wu teaches the data storage system of claim 4 wherein the one or more second points in time comprise a plurality of second points in time corresponding to a plurality of incremental backups taken at regular intervals (see at least Taranov 0053: the backups include full backups performed weekly, incremental backups performed daily).

Claims 8-12 essentially recite the limitations of claims 1-5 in form of methods, thus are rejected for the same reasons discussed in claims 1-5 above.

Claims 15-19 correspond to computer program products for system claims 1-5, thus are rejected for the same reasons discussed in claims 1-5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zaslavsky et al (US 20140149695) teach creating a virtual machine from a snapshot including a backup manager configured to perform incremental backups. Snapshots may represent a daily or weekly  The incremental backups are represented graphically as snapshots having blocks of data elements that may change from one snapshot to the next snapshot. A snapshot, in one embodiment, is chained to a previous snapshot by creating a pointer, or other data type having a value that refers directly to the previous backup.  As such, a user may travel forward and backward to preview snapshots.  In another embodiment, the snapshots are maintained so as to be randomly accessible. 
Johnson (US 201600313232) teaches database synchronization on a network including a transaction log optionally used to synchronize other databases, including local databases located at the computer systems. The transaction log may be transmitted to the computer systems so that changes to central database  can be recreated locally (such as on local databases) by replaying the transaction log.  The transaction log may be transmitted to storage so that if central database is lost it may more easily be recreated using and replaying the transaction log.  
Whiting et al (US 5778395) teach backing up files from disk volumes on multiple nodes of a computer network including for each backup operation after the initial backup on a particular volume, only those files which have changed since the previous backup need to be read from the volume and stored on the backup storage means; pointers to the contents of unmodified files are stored along with the directory information for the backup.  In addition, differences between a file and its version in the previous backup may be computed so that only the changes to the file need to be written on the backup storage means, and almost all data written to the backup storage means is compressed using a lossless compression algorithm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                                                                        /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        3 June 2021